Citation Nr: 0809972	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence was received to reopen the 
veteran's claim for service connection for a low back strain 
and, if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in April 2006, but cancelled that hearing 
in an April 2006 signed statement and did not request that 
the hearing be rescheduled.  As such, the Board believes all 
due process requirements were met with regard to his hearing 
request.

The Board notes that, in December 2007, after the issuance of 
the June 2006 supplemental statement of the case (SSOC), the 
veteran submitted additional private medical evidence 
relevant to his claim.  However, in a March 2008 written 
statement, the veteran's service representative provided a 
written waiver of initial RO review of that evidence. 

Finally, the Board notes that, in an August 2002 rating 
decision, the RO granted a 10 percent rating for a right 
wrist disability and confirmed and continued a noncompensable 
rating for a left ankle fracture.  The veteran was notified 
in writing of the RO's decision and did not appeal and the 
decision became final.  But in his March 2005 notice of 
disagreement regarding the claim on appeal, the veteran said 
he also disagreed with the decision to grant only a 10 
percent rating for his right wrist disability and the 
noncompensable rating for his left ankle fracture.  However, 
in its September 2005 letter, the RO erroneously advised the 
veteran that if he wished "to reopen a claim for these 
conditions, you should submit new and material evidence 
showing that your claimed conditions were incurred in or 
aggravated by your military service."  In this regard, the 
Board would point out that it may be that, by his statements, 
the veteran seeks to raise a new claim for increased ratings 
for his service-connected left ankle and right wrist 
disabilities.  If so, either the veteran or his 
representative should contact the RO and specifically state 
the nature of his desired claim.

The issue of entitlement to service connection for a low back 
strain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A July 1997 RO rating decision denied the veteran's 
claim for service connection for a low back strain on 
the basis that there was no objective evidence of a 
current back disorder related to service.  The veteran 
was notified in writing of the determination and his 
appellate rights and did not appeal the decision.  

2.	In an August 2002 rating decision, the RO declined to 
find that new and material evidence was received to 
reopen the previously denied claim for service 
connection for a low back strain.  The veteran was 
notified in writing of the determination and his 
appellate rights and did not appeal the decision 

3.	The evidence added to the record since the August 2002 
RO decision that declined to find that new and material 
evidence was received to reopen the veteran's claim for 
service connection for a low back strain is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the August 2002 RO decision that 
declined to find that new and material evidence was received 
to reopen the veteran's previously denied claim for service 
connection for a low back strain is new and material, and the 
claim for service connection for a low back strain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in October 2004, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II. New and Material Evidence

A July 1997 RO rating decision denied the veteran's claim for 
service connection for a low back strain on the basis that 
there was no evidence of a back disorder related to service.  
The RO noted that the veteran failed to report for VA 
examinations scheduled in September 1996 and March 1997 and 
evidence expected from the examination that might have been 
material to the outcome of his claim could not be considered.  
The veteran was notified in writing of the RO's decision and 
did not appeal, and it became final.  

The evidence of record at the time of the July 1997 RO rating 
decision that denied the veteran's claim for service 
connection for a low back strain included his service medical 
records.  The records show that, when examined for enlistment 
into service in August 1985, the veteran's spine was normal 
and he was found qualified for active service.  In August 
1992, the veteran complained of a lump to his low back and 
some pain for the past week.  He denied any radiation or 
numbness or tingling to the upper or lower extremities.  
There was tenderness to palpation of the right sacroiliac 
joint.  The clinical assessment was blunt trauma to the right 
sacroiliac. 

In June 1993, a clinical record indicates that the veteran 
was seen for complaints of a sharp low back pain.  
Examination revealed slight tenderness upon palpation with no 
spasms and full range of motion.  The assessment was lower 
back strain.

In January 1994, the veteran was seen in the clinic for 
complaints of back pain and reported injuring his back a year 
earlier during a flag football game.  He described having 
back pain several months earlier and took aspirin for the 
pain.  Examination revealed mild discomfort to palpation on 
the lower right side of the back with full range of motion.  
There was no numbness or tingling.  The assessment was lower 
back strain.

In 1995, the veteran was seen for complaints of right-sided 
low back pain with occasional radiation down his right leg 
past his knee.  Examination revealed tenderness to palpation, 
normal gait, and full range of motion.  The assessment was 
low back pain with radicular symtoms.  On a report of medical 
history completed in August 1995, when he was examined prior 
to separation from service, the veteran checked yes to having 
recurrent back pain and the examiner noted that the veteran 
had an injury a couple of years earlier.  When examined at 
that time, a spine abnormality was not reported. 

In September 2001, the veteran submitted a request to reopen 
his previously denied claim for service connection for low 
back strain.  The evidence added to the record included an 
August 2002 VA examination report that is not referable to a 
back disorder.

In an August 2002 rating decision, the RO determined that new 
and material evidence was not received to reopen the 
previously denied claim for service connection for low back 
strain.  The veteran was notified in writing of the RO's 
action and his appellate rights and did not appeal, and it 
became final.

The August 2002 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
August 2002 RO decision, which was the last final 
adjudication that disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in October 2004.  The evidence 
added to the record since the August 2002 RO decision that 
declined to reopen his previously denied claim for service 
connection for a low back strain includes private medical 
records, dated in 2004 and 2007, and the veteran's written 
statements in support of his claim.

The private medical records dated in 2004 and 2007 indicate 
that the veteran was treated for a back disorder.  In 
September 2004, he was seen with a two day history of low 
back pain with numbness down the right leg that was diagnosed 
as sacroilitis.  He said he injured his back in 1993 in 
service and a deep tissue bruise was noted.  When see in 
December 2004, low back pain of the right sacroiliac was 
noted.  The 2007 records reflect the veteran's chiropractic 
treatment for cervical and lumbar spine problems and a loss 
of curvature of the lumbar spine was noted.

The evidence added to the record since the August 2002 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that there was no evidence 
of a back disorder, evidence showing that the veteran is now 
diagnosed with sacroilitis and lumbar pain of the right 
sacroiliac, tends to relate to an unestablished fact 
necessary to substantiate the claim.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disability and its origin, and thus does bear 
directly and substantially upon the specific matters under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a low back strain.  The credibility of this 
evidence is presumed for the purposes of reopening.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim for service connection for low back 
strain, and will issue a final decision once that development 
is complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back strain is reopened, and the 
appeal is, to that extent, granted.


REMAND

The veteran seeks service connection for a low back strain 
that he maintains had its origins during his period of active 
military service.  He points to service medical records that 
reflect his treatment for complaints of right-sided low back 
pain in August 1992, when he sustained an injury or bruise to 
his right sacroiliac, and in June 1993, January 1994, and in 
1995, when he was seen for complaints of low back pain.

The recent private medical records, dated in 2004 and 2007, 
indicate that the veteran was seen for complaints of low back 
pain with numbness down his right leg in September 2004 that 
was diagnosed as sacroilitis.  It was noted that he gave a 
history of sustaining a back injury or deep tissue bruise in 
service in 1993.  In December 2004, low pain of the right 
sacroiliac was noted.  The credibility of this evidence is 
presumed for the purposes of reopening.

In light of the veteran's service medical records describing 
treatment for right sacroiliac pain and lower back strain in 
service, and the more current private medical records 
reflecting similar complaints and a diagnosis of sacroilitis, 
the Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
low back disorder found to be present.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
Under 38 C.F.R. § 3.655 (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should again be advised by 
letter that he may submit medical 
evidence in support of his claim, 
including a physician's statement or 
written opinion that shows a 
relationship between his currently 
claimed low back strain and military 
service.

2.	The veteran should be scheduled for a 
VA examination performed by a physician 
to determine the orthopedic findings 
and the etiology of any low back 
disorder, including a low back strain, 
found to be present.  A complete 
history of the claimed low back 
disorder, including all work-related 
intercurrent injuries, should be 
obtained from the veteran.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a review 
of the claims file, and the examination 
findings, the examiner is requested to 
address the following.

a.	The examiner should identify all 
currently present low back 
disorders.

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed low back 
disorder was caused by military 
service, including findings noted 
in the service medical records 
dated in August 1992, (noting 
blunt trauma to the right 
sacroiliac) and in June 1993, 
January 1994, and 1995 (noting 
complaints of right lower back 
pain and lower back strain), or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).

c.	A rationale should be provided for 
all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

3.	The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of 
all notifications must be associated 
with the claims file.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have an adverse 
effect on his claim.  38 C.F.R. 
§ 3.655.

4.	Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for a low back strain.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues on appeal since 
the June 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


